UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-7306


DARRON JERMAINE JONES,

                  Plaintiff - Appellant,

            v.

CRANFORD,

                  Defendant – Appellee,

            and

HARRINGTON; ESTRIDGE; ROBERSON;         SMITH;      YOUNG;   BARRETT;
HANSON; WARDEN; DYCUS; RIVERA,

                  Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00028-FDW)


Submitted:    December 15, 2016               Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darron Jermaine Jones, Appellant Pro Se.    Vanessa N. Totten,
Assistant  Attorney  General,  Raleigh,  North   Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Darron Jermaine Jones appeals the district court’s order

granting Defendant Cranford’s motion to dismiss Jones’ 42 U.S.C.

§ 1983 (2012) action against Cranford.           We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the   reasons   stated   by   the   district   court.   See   Jones   v.

Cranford, No. 3:15-cv-00028-FDW (W.D.N.C. Aug. 24, 2016).             We

deny Jones’ motion for default judgment.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                     3